Citation Nr: 0614964	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating greater than 10 
percent for lumbar disc disease with history of lumbar strain 
prior to December 20, 2003.

2.  Entitlement to a disability rating greater than 20 
percent for lumbar disc disease with history of lumbar strain 
from December 20, 2003. 

3.  Entitlement to an initial rating in excess of 10 percent 
for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

1.  Prior to December 20, 2003, the veteran's lumbar disc 
disease with history of lumbar strain was characterized by no 
more than slight limitation of motion with pain and 
occasional sciatica.  

2.  On and after December 20, 2003, the veteran's service-
connected lumbar disc disease with history of lumbar strain 
has been manifested by no more than moderate limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction, not greater than 60 degrees, without persuasive 
evidence of marked limitation of motion, intervertebral disc 
syndrome, listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion, 
narrowing or irregularity of the joint space, abnormal 
mobility on forced motion, forward flexion of the 
thoracolumbar spine 30 degrees or less, or ankylosis of the 
lumbar spine.

3.  The veteran's service-connected migraine headache 
disability is manifested by subjective complaints of 
headaches, but without evidence of characteristic prostrating 
attacks.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
lumbar disc disease with history of lumbar strain prior to 
December 20, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 
5239, 5242, 5243 (effective from September 26, 2003).

2.  The criteria for a rating in excess of 20 percent for 
lumbar disc disease with history of lumbar strain from 
December 20, 2003, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5292, 5293, 5295 (prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237, 
5239, 5242, 5243 (effective from September 26, 2003).

3.  The criteria for entitlement to an initial compensable 
rating for the veteran's service-connected migraine headache 
disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R., Part 4 (2005).  
If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2005); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

Where an increase in the level of a service-connected 
disability is at issue, as in the case of the low back claim, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, as with 
the migraine headaches issue, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time with consideration given to the propriety 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

An October 1993 report of VA examination reflects that the 
veteran's complaints of low back pain were diagnosed as 
degenerative disc disease with history of herniated disc at 
L5-S1.  By a March 1994 rating decision, service connection 
was established for chronic low back pain and a 10 percent 
schedular evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 
5295, was assigned.  The present appeal arises from the 
veteran's August 2000 request for an increased rating.  

Upon VA examination in February 2001, the veteran complained 
of constant low back pain as well as sciatica and 
radiculopathy approximately once every two months.  She 
reported no neurological impairment such as bowel or bladder 
dysfunction.  The veteran was able to ambulate with normal 
gait and heel to toe walk.  Range of motion testing 
demonstrated 90 degrees of flexion, 30 degrees of extension, 
35 degrees of lateral bending, and 40 degrees of rotation.  
Motor strength was 5/5 and neurological examination was 
normal.  The diagnosis was mechanical low back pain and 
degenerative disc disease at L4-L5.  

The examiner noted that January 2001 X-ray studies were 
significant for degenerative disc disease at L5-S1 but no 
other bony abnormality.  The examiner further noted that 
January 2001 magnetic resonance imaging (MRI) showed 
degenerative disc at L4-L5 and L5-S1 with no frank herniation 
or canal or neuroforaminal compromise.  

Upon consideration of the foregoing, by a March 2001 rating 
decision, and increased rating for the veteran's low back 
impairment was denied and the 10 percent evaluation in effect 
at the time was confirmed and continued.  The veteran 
disagreed with this determination and proceeded with the 
present appeal.  

VA outpatient treatment records reflect that the veteran 
sought treatment for increased low back pain in February 2002 
and September 2002.  A November 2002 report of psychiatry 
consultation notes that the veteran complained of chronic low 
back pain with radiculopathy in both lower extremities.  She 
stated that this pain was exacerbated with prolonged sitting 
and standing and that she had a recent episode of loss of 
bladder control.  The veteran reiterated these complaints 
during her October 2003 personal hearing before a hearing 
officer at the RO.  

Upon VA spine examination in December 2003, the veteran rated 
her low back pain, on a scale from one to ten, as three.  She 
also reported approximately twice monthly flare-ups when the 
pain scale increases to a seven to ten.  She reported 
reasonably normal bladder and bowel function.  She also 
reported that she receives treatment for bladder incontinence 
and occasionally wears a back brace.  Range of motion testing 
demonstrated 45 degrees of flexion, 15 degrees of extension, 
30 degrees of lateral bending to each side, and 35 degrees of 
rotation to each side.  The examiner noted that normal 
flexion is to 90 degrees, normal extension is to 30 degrees, 
normal lateral bending is to 30 degrees, and normal rotation 
is to 45 degrees.  The veteran had 5/5 strength and normal 
sensation of extremities.  The examiner commented that, 
during flare-ups, the veteran had an additional loss of 
motion of 20 percent to 25 percent.  

Upon consideration of the foregoing, by a November 2004 
rating decision, the schedular evaluation of the veteran's 
lumbar disc disease with history of lumbar strain was 
increased to 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5243 [lumbosacral strain-intervertebral 
disc syndrome], effective from December 2003, the date that 
an increase in the veteran's low back disability was 
objectively demonstrated.  See 38 C.F.R. § 4.27 [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

An April 2005 report of VA spine examination essentially 
confirms the findings of the December 2003 VA spin 
examination.  Specifically, she reported that her pain was 
three to four on a scale of one to ten and that she had 
experienced two flare-ups requiring injections during the 
prior twelve months.  Mild diffuse lumbar tenderness was 
noted upon examination.  Range of motion testing revealed 50 
degrees of forward flexion which decreased to 40 percent with 
in creased pain upon repetitive motion, extension to 30 
degrees, left and right lateral flexion to 30 degrees, and 
left and right lateral rotation to 30 degrees.  The examiner 
noted that extension, lateral flexion, and rotation were 
normal at 30 degrees for each movement.  Neurological testing 
revealed that reflexes were 1+ and symmetric, motor 
examination was 5/5, and sensory examination was 
unremarkable.  

In general, evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence of 
part, or all, of the necessary bones, joints and muscles, or 
associated structures.  It may also be due to pain supported 
by adequate pathology and evidenced by visible behavior of 
the claimant undertaking the motion.  See 38 C.F.R. § 4.40.  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement. 
 See 38 C.F.R.  § 4.45.  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (2002), including the rating criteria for evaluating 
disabilities of the lumbar spine.  Effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.  

The Board will evaluate the veteran's claim under both the 
old criteria in the VA Schedule for Rating Disabilities and 
the current regulations in order to ascertain which version 
would accord him the highest rating.  According to VAOPGCPREC 
7-2003, in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the Federal Circuit overruled Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), to the extent it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Karnas is inconsistent with Supreme 
Court and Federal Circuit precedent insofar as Karnas 
provides that, when a statute or regulation changes while a 
claim is pending before VA or a court, whichever version of 
the statute or regulation is most favorable to the claimant 
will govern unless the statute or regulation clearly 
specifies otherwise.  Accordingly, the rule adopted in Karnas 
no longer applies in determining whether a new statute or 
regulation applies to a pending claim. Id.  

However, none of the above cases or General Counsel opinions 
prohibits the application of a prior regulation to the period 
on or after the effective date of a new regulation.  Thus, 
the rule that the veteran is entitled to the most favorable 
of the versions of a regulation that was revised during his 
appeal allows application of the prior versions of the 
applicable diagnostic codes at 38 C.F.R. § 4.71a to the 
period on or after the effective dates of the new 
regulations.  

In determining whether the veteran is entitled to a higher 
rating, the Board must consider (1) whether an increased 
rating is warranted under the "old" criteria at any time; 
(2) whether an increased rating is warranted under the 
"new" criteria for intervertebral disc syndrome at any time 
on or after September 23, 2002; and (3) whether an increased 
rating is warranted under the "new" criteria for other 
disabilities of the thoracolumbar spine at any time on or 
after September 26, 2003.  The effective date of any rating 
assigned under the revised schedular criteria may not be 
earlier than the effective date of that change; the Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of change.  See VAOPGCPREC 
3-2000; 38 U.S.C.A. § 5110(g) (West 2002) (where compensation 
is awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found but shall not be earlier than 
the effective date of the Act or administrative issue). 

The Board notes that the RO addressed both sets of amendments 
in its November 2002 statement of the case and November 2004 
supplemental statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Prior to September 26, 2003, disabilities manifested by 
limitation of motion in the lumbar spine were evaluated in 
accordance with the criteria set forth in 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  Evaluations of 10, 20, and 
40 percent were assigned for slight, moderate, and severe 
limitation of motion of the lumbar spine, respectively.  The 
Board observes that the words "slight," "moderate" and 
"severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just." 38 C.F.R. § 4.6.

In addition, lumbosacral strain was evaluated in accordance 
with the criteria set forth in 38 C.F.R. § 4.17a, Diagnostic 
Code 5295 (2003).  A zero percent rating was warranted if the 
condition was manifested by slight subjective symptoms only, 
and a 10 percent rating was warranted if there was 
characteristic pain on motion.  If there was muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in the standing position, a 20 percent rating was 
warranted.  The highest available schedular evaluation, 40 
percent, was warranted where the condition was severe, with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
spaces, or with some of these characteristics with abnormal 
mobility on forced motion. Id.  

Effective from September 26, 2003, disabilities of the 
thoracolumbar spine are to be rated under the General Rating 
Formula for Diseases and Injuries of the Spine.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).  Under 
that rating formula, a 20 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees; or if the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or if there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine to 30 degrees or less; or 
if there is favorable ankylosis of the entire thoracolumbar 
spine.  And, a 50 percent rating is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine.  ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar spine is fixed in flexion 
or extension".  See id., Note (5).  These criteria are to be 
applied irrespective of whether there are symptoms such as 
pain (whether or nor it radiates), stiffness, or aching in 
the affected area of the spine, id., and they "are meant to 
encompass and take into account the presence of pain, 
stiffness, or aching, which are generally present when there 
is a disability of the spine".  68 Fed. Reg. At 51,455 
(Supplementary Information). 

Notes appended to the new rating formula for diseases and 
injuries of the spine specify that, for VA compensation 
purposes, normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  Id., Note 
(2).  Provided, however, that, in exceptional cases, an 
examiner may state that because of age, body habitus, 
neurologic disease, or other factors not the result of 
disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal 
for that individual, even though it does not conform to the 
normal range of motion generally recognized by VA.  Id., Note 
(3).  Further, the term "combined range of motion" refers 
to "the sum of the range of forward flexion, extension, left 
and right lateral flexion, and left and right rotation"; 
provided, however, that the aforementioned normal ranges of 
motion for each component of spinal motion, as recognized by 
VA, are the maximum that can be used for calculation of the 
combined range of motion, and each range of motion 
measurement is to be rounded to the nearest five degrees. 
Id., Notes (2) and (4).

The veteran argues that she has been inadequately compensated 
for the impairment associated with her low back disorder.  
However, the Board finds that there is no objective medical 
evidence to support an evaluation in excess of 10 percent 
prior to December 20, 2003, or an evaluation in excess of 20 
percent thereafter.  

Prior to December 20, 2003, the medical evidence of records 
demonstrated that the veteran had subjective complaints of 
pain and sciatica and essentially normal range of motion with 
no weakness, neurological, or sensory deficit.  Thereby 
demonstrating no more than slight limitation of motion so as 
to warrant an evaluation of 10 percent disabling under 
Diagnostic Code 5292 as in effect prior to September 26, 
2003.  There was no evidence of intervertebral disc syndrome 
with moderate recurring attacks or lumbosacral strain with 
muscle spasm and loss of lateral spine motion so as to 
support an increased rating of 20 percent disabling under the 
rating criteria in effect prior to September 26, 2003.  The 
post-service medical record, as a whole, is found to provide 
evidence against this claim. 

Similarly, during the period of September 26, 2003, to 
December 20, 2003, there was no evidence of forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees so as to support an evaluation in 
excess of 10 percent disabling under Diagnostic Code 5237 as 
in effect as of September 26, 2003.  

Thereafter, upon VA examination in December 2003, range of 
motion testing demonstrated flexion to 45 degrees with 
additional loss of 20 to 25 percent during flare ups.  Thus, 
as of the date of this examination report, there was some 
objective medical evidence of moderate limitation of motion 
so as to support an increased rating of 20 percent disabling 
under Diagnostic Code 5292, as in effect prior to September 
26, 2003.  Similarly, inasmuch as the veteran has forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees, an increased rating of 20 
percent disabling was warranted under the revised Diagnostic 
Code 5237, as in effect September 26, 2003.  

With respect to an evaluation in excess of 20 percent for the 
veteran's low back disorder, it is noted that at no time 
during the appeal period did the evidence demonstrate marked 
limitation of motion, listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion, narrowing or irregularity of the joint space, 
abnormal mobility on forced motion, forward flexion of the 
thoracolumbar spine 30 degrees or less, or ankylosis of the 
lumbar spine so as to warrant an evaluation in excess of 20 
percent under either the rating criteria as in effect prior 
to September 26, 2003, or as amended.  

In this regard, it is noted that, although there is evidence 
of pain, weakness, and fatigue shown on examination, the 
resulting additional functional loss does not effectively 
result in additional disability so as to support an 
evaluation in excess of 20 percent.  

It must be noted that the evidence shows that the veteran has 
degenerative disc disease so as to warrant consideration of 
his disability under the old Diagnostic Code 5293 or the new 
Diagnostic Code 5243.  

Under the old rating criteria, a rating higher than 20 
percent for degenerative disc disease of the lumbar spine is 
available where it is shown that there is severe 
intervertebral disc disease with recurring attacks with 
intermittent relief.  If such is present, a 40 percent rating 
is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002).  

The provisions of Diagnostic Code 5293, which pertained to 
intervertebral disc syndrome, were changed effective 
September 23, 2002, and then that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003.  The new 
regulation directs that intervertebral disc syndrome 
(preoperatively or postoperatively) be rated either under the 
General Rating Formula for Diseases and Injuries of the Spine 
noted above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides a 40 percent evaluation for 
a disability with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Notes provide that for purposes 
of evaluations, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2005).

The Board notes that the above rating criteria, both old and 
new, provide for a rating higher than the veteran's current 
20 percent rating only where it is shown that there is severe 
intervertebral disc disease with recurring attacks with 
intermittent relief or incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  However, inasmuch as the 
veteran's low back impairment is not productive of such 
symptoms, an evaluation in excess of 20 percent under the 
diagnostic criteria for intervertebral disc syndrome is not 
warranted.  

The veteran has complained of back pain and the Board has 
given consideration to this pain and the functional loss due 
to pain on motion under the provisions of 38 C.F.R. §§ 4.40, 
4.45 for all rating codes potentially applicable to the 
veteran's disability.  DeLuca, supra.  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and be evidenced by the visible behavior 
of the claimant.  Johnston, supra.  The Board finds that the 
effects of pain reasonably shown to be due to the veteran's 
service-connected degenerative disc disease of the lumbar 
spine are contemplated in the current 20 percent rating 
assigned to the disorder.  There is no indication that pain, 
due to disability of the spine, has caused functional loss 
greater than that contemplated by the 20 percent evaluation 
assigned for reasons noted above.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, supra.

By a February 2003 rating decision, service connection was 
established for migraine headaches and a schedular evaluation 
of zero percent disabling was assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  The veteran disagreed with 
this determination and proceeded with the present appeal.  

During her February 2003 VA neurologic examination in 
connection with her migraine headaches claim, the veteran 
reported that she gets a fuzzy vision and a three dimensional 
effect to words, which lasts approximately 30 minutes, with a 
subsequent onset of a predominantly left-sided headache which 
radiates to encompass the entire head.  She reported 
experiencing nausea; however, there was no vomiting.  She 
also reported photophobia and phonophobia and indicated that 
activity exacerbates these symptoms.  The veteran reported 
that these headaches have a duration of 12 hours to three 
days and that she get complete resolution with sleep and 
Imitrex oral agents.  She reported that she missed eight days 
of work in 2002 as a result of her headaches.  The examiner 
concluded that the veteran suffers from classic migraines and 
migraines with aura.  

During her October 2003 personal hearing testimony before a 
hearing officer at the RO, the veteran essentially repeated 
the complaints reported during her February 2003 VA 
neurologic examination.  She also reported that she had 
experienced three headaches from August 25, 2003, to October 
7, 2003, the date of her RO hearing, and that these headaches 
had required a dark room, rest, and medication.  

A December 2003 report of VA neurologic examination is 
essentially the same as the February 2003 VA neurologic 
examination.  This examination report notes that an imaging 
study of the veteran's brain was unremarkable.  The veteran 
also provided a headache calendar which showed that she had 
experienced one headache per month from July 2003 to December 
2003.  The impression was classic migraines prostrating 1-2 
days per month.  

Upon consideration of the foregoing, as well as VA outpatient 
treatment records which reflect complaints of recurrent 
headaches, the schedular rating for the veteran's migraine 
headaches was increased to 10 percent disabling.  

An April 2005 report of VA neurologic examination reflects 
that the veteran reported that she experiences headaches up 
to three times per month.  The examiner noted associated 
visual aura which lasts about 10 minutes as well as 
photophobia with nausea which can last from one to two days.  
The examiner noted that the veteran's headaches are 
associated with stress.  The impression was that the veteran 
has migraine type headaches and she has missed work due to 
such headaches but she has not been on any prophylaxis.  

The RO has rated the veteran's service-connected migraine 
headaches under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Under Diagnostic Code 8100, a noncompensable evaluation is 
assigned for migraines with less frequent attacks.  A 10 
percent evaluation is warranted for characteristic 
prostrating attacks averaging one in two months over the last 
several months.  A 30 percent evaluation is appropriate in 
cases of characteristic prostrating attacks occurring on an 
average of once a month over the last several months.  With 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability, a 50 percent 
evaluation is in order.

In the instant case, there has been a lack of any clear 
objective finding of characteristic prostrating attacks.  The 
veteran has reported that she gets a headache approximately 
two the three times per month that lasts anywhere from one to 
three days.  She reported some nausea, photophobia, and 
phonophobia but no vomiting.  She has stated that she takes 
medications and rests in a quiet area.  However, with the 
exception of the December 2003 report of neurologic 
examination, the VA examination reports and outpatient 
treatment records do not reflect that the veteran suffers 
from any incapacitating episodes.  In addition, no neurologic 
abnormalities were noted upon VA neurologic examinations and 
the examiners have noted that the veteran is not treated by a 
neurologist for her migraine headaches.  

Although the veteran may suffer headaches on a frequent 
basis, the evidence is against a finding that the attacks are 
characteristic prostrating attacks.  The rating criteria 
under Code 8100 looks not only to frequency, but also to the 
severity of the headaches.  The veteran's descriptions do not 
appear to show characteristic prostrating attacks averaging 
one in 2 months over the last several months.  After 
reviewing the totality of the evidence, the Board is left 
with the impression that the headaches do not actually result 
in characteristic prostrating attacks occurring on an average 
of once a month over the last several months so as to warrant 
an increased evaluation of 30 percent disabling.  Thus, the 
Board finds that the preponderance of the evidence is against 
the claim for an increased rating for migraine headaches.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered, 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  The Board finds that there has been 
no showing by the veteran that the service-connected 
disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the claims 
for increased ratings for lumbar disc disease with history of 
lumbar strain and migraine headaches, the benefit-of-the-
doubt rule is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  That is, by letters dated in March 2002, April 
2003, June 2003, and June 2005, the RO advised the veteran of 
the evidence needed to substantiate her claims and explained 
what evidence VA was obligated to obtain or to assist the 
veteran in obtaining and what information or evidence the 
veteran was responsible for providing with respect to each 
issue.  In addition, the November 2002 statement of the case 
with respect to the low back claim as well as the August 2003 
statement of the case with respect to the migraine headaches 
claim include the text of the regulation that implements the 
notice and assistance provisions from the statute.  

With respect to the low back claim, the Board observes that 
notice was not provided before the March 2001 rating 
decision.  However, the RO did furnish notice of the Veterans 
Claims Assistance Act of 2000 (VCAA) to the veteran regarding 
this issue in June 2003 and June 2005.  With respect to the 
migraine headaches issue, it is noted that the March 2002 
notice was provided before the February 2003 rating decision.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  As 
discussed above, the Board finds that the RO ultimately 
provided all notice required under 38 U.S.C.A. § 5103(a) with 
respect to the issue addressed in the March 2001 rating 
decision, such that defect as to timing was cured.  Moreover, 
the June 2003 and June 2005 letters to the veteran 
essentially asked him to provide, pursuant to 38 C.F.R. § 
3.159(b)(1), any evidence in possession that was pertinent to 
the appeal. Id. at 121.  Thus, the Board finds that the RO 
has provided all required notice.  38 U.S.C.A. § 5103(a).  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board is aware of the recent decision in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding notice 
requirements.  Based on a review of this decision, the Board 
finds no basis to remand this case to the RO for additional 
development.  Simply stated, based on the notice already 
provided to the veteran cited above, a further amended notice 
to the veteran would not provide a basis to grant this 
claim.  Moreover, neither the veteran nor her representative 
has made any showing or allegation that the content of the 
VCAA notice resulted in any prejudice to the veteran.  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service and VA treatment records and she has been 
afforded VA examinations.  The veteran has also been afforded 
a hearing before a hearing officer at the RO in connection 
with this claim.  In this case, the RO has made all 
reasonable efforts to assist the veteran in the development 
of her claim.  While additional attempts to obtain 
information can always be undertaken, in light of the record, 
the Board finds that such an additional attempt, in light of 
the extensive efforts already performed in this case, can not 
be justified.  Therefore, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.      

There being no other indication or allegation that additional 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  Upon 
consideration of the foregoing, the Board finds that VA has 
satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the 
appellant has not been prejudiced by the Board's adjudication 
of her claims. 


ORDER

The claim of entitlement to an evaluation in excess of 10 
percent for lumbar disc disease with history of lumbar strain 
prior to December 20, 2003, is denied.

The claim of entitlement to an evaluation in excess of 20 
percent for lumbar disc disease with history of lumbar strain 
from December 20, 2003, is denied. 

Entitlement to an initial evaluation in excess of 10 percent 
for migraine headaches is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


